Title: To George Washington from Brigadier General James Irvine, 1 December 1777
From: Irvine, James
To: Washington, George



Sir
Whitemarsh [Pa.] Decemr 1. 1777

Whether the army should retire into winter quarters in the interior part of this state, or to wilmington and its invirons, or whether it ought not to take post nigher to the enemy and remain in huts during the winter, are questions of such importance and the arguments for and against each of those measures so many and cogent that I confess myself at a loss how to decide upon them. To leave so large a proportion of the most valuable part of the state uncovered as we unavoidably must do should we quarter in either of the places mentioned may have a very unhappy effect upon the minds of the inhabitants, and render it extreamly doubtfull whether much, if any assistance could be drawn

from this state the ensuing campaign. few men have a less opinion of the importance of the militia in their present state than myself, but I am apprehensive that should our friends be disgusted as it is highly probable they would be, the executive powers would not be able to make drafts therefrom to fill up the thirteen regiments raised in the state which form no inconsiderable part of the continental army.
If the observations made yesterday are founded on facts, that so great a part of the army are in a sickly situation, it does not appear clear to me that we should find shelter for more than the invalids, the question then is whether the remaining part of the army would be more comfortably lodged in huts at the distance of sixty miles from philadelphia, then they could be at twenty or thirty. I am of opinion that they could not, and therefore advise, that the weak and infirm be immediately collected together and quartered between lancaster & reading, that the residue of the army take a strong position on the other side schuylkill, where wood is plenty, out of surprising distance, and there hut themselves for the winter. I am with the greatest respect Sir Your most obedient & humb. servt

James Irvine

